DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 17/076656.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the claims of the patent anticipate the claims of the application.

Claims of the patent					Claims of application
1. A method for improving speech signal intelligibility, comprising: at a device having one or more processors and memory: obtaining a first speech signal, wherein the first speech signal includes a voice input captured at a first terminal of a voice communication channel established between the first terminal and a second terminal, and wherein the first terminal and the second terminal respectively perform signal encoding and decoding on speech signal transmissions through the voice communication channel; identifying a correspondence between the first speech signal and a respective user group among different user groups having distinct voice characteristics, including performing feature recognition on the first speech signal to obtain a pitch period of the first speech signal and determining whether the pitch period of the first speech signal is greater than a preset period value, in accordance with a determination that the pitch period of the first speech signal is greater than the preset period value, identifying a correspondence between the first speech signal and a male user group, and in accordance with a determination that the pitch period of the first speech signal is not greater than the preset period value, identifying a correspondence between the first speech signal and a female user group; performing pre-encoding signal augmentation on the first speech signal to obtain a corresponding pre-augmented speech signal, including: in accordance with a determination that the first speech signal corresponds to the male user group, performing pre-encoding signal augmentation on the first speech signal with a first pre-augmentation filtering coefficient to obtain a first pre-augmented speech signal as the corresponding pre-augmented speech signal for the first speech signal, wherein the first pre-augmentation filtering coefficient is tailored for the male user group and is obtained by an offline training according to training samples including speech samples for the male user group; and in accordance with a determination that the first speech signal corresponds to the female user group, performing pre-encoding signal augmentation on the first speech signal with a second pre-augmentation filtering coefficient distinct from the first pre-augmentation filtering coefficient to obtain a second pre-augmented speech signal as the corresponding pre-augmented speech signal for the first speech signal, wherein the second pre-augmentation filtering coefficient is tailored for the female user group and is obtained by an offline training according to training samples including speech samples for the female user group; and encoding the corresponding pre-augmented speech signal for subsequent transmission through the voice communication channel, wherein an encoded version of the corresponding pre-augmented speech signal has reduced loss of signal quality as compared to an encoded version of the first speech signal that is obtained without the pre-encoding signal augmentation.
2. The method according to claim 1, including: determining the first pre-augmentation filter coefficient and the second pre-augmentation filter coefficient by performing offline training according to training samples in a speech signal data set, wherein the training samples include first sample speech signals corresponding to the male user group and second sample speech signals corresponding to the female user group.
3. The method according to claim 2, wherein determining the first pre-augmentation filter coefficient and the second pre-augmentation filter coefficient includes: performing simulated encoding/decoding on the training samples to respectively obtain first degraded speech signals corresponding to the first sample speech signals and second degraded speech signals corresponding to the second sample speech signals; obtaining a first set of energy attenuation values between the first degraded speech signals and the corresponding first sample speech signals, and a second set of energy attenuation values between the second degraded speech signals and the corresponding second sample speech signals, wherein the first set of energy attenuation values include respective energy attenuation values corresponding to different frequencies for each of the first sample speech signals corresponding to the male user group, and wherein ; and the second set of energy attenuation values include respective energy attenuation values corresponding to different frequencies for each of the second sample speech signals corresponding to the female user group; and calculating the first pre-augmentation filter coefficient and the second pre-augmentation filter coefficient based on the first set of energy attenuation values and the second set of energy attenuation values, respectively.
Claim 1 above anticipates claims 3-4 of the application.
4. The method according to claim 3, wherein calculating the first pre-augmentation filter coefficient based on the first set of energy attenuation values includes: for a respective frequency of the different frequencies, averaging energy attenuation values in the first set of energy attenuation values corresponding to the respective frequency to obtain an average energy compensation value at the respective frequency for the male user group; and performing filter fitting according to the average energy compensation values at the different frequencies for the male user group to obtain the first pre-augmentation filter coefficient.
5. The method according to claim 4, wherein calculating the second pre-augmentation filter coefficient based on the second set of energy attenuation values includes: for a respective frequency of the different frequencies, averaging energy attenuation values in the second set of energy attenuation values corresponding to the respective frequency to obtain an average energy compensation value at the respective frequency for the female user group; and performing filter fitting according to the average energy compensation values at the different frequencies for the female user group to obtain the second pre-augmentation filter coefficient.


6. The method according to claim 1, including: receiving an original input audio signal at the first terminal; determining whether the original input audio signal includes user speech; in accordance with a determination that the original input audio signal includes speech, performing the step of obtaining the first speech signal; and in accordance with a determination that the original input audio signal does not include speech, performing high-pass filtering on the original input audio signal before encoding the original input audio signal for subsequent transmission through the voice communication channel.
Claims 7-17 are similar to the above claims.
1. A speech signal cascade processing method performed at a first terminal having one or more processors and memory storing a plurality of computer programs to be executed by the one or more processors, comprising: obtaining a speech signal from a second terminal via a voice communication channel, wherein the speech signal is processed with different audio codecs at the first terminal and the second terminal, respectively; performing feature recognition on the speech signal to determine a set of feature characteristics for the speech signal; when the set of feature characteristics matches a first set of predefined features, performing pre-augmented filtering on the speech signal by using a first set of pre-augmented filter coefficients, to obtain a pre-augmented speech signal; when the set of feature characteristics matches a second set of predefined features, performing pre-augmented filtering on the speech signal by using a second set of pre- augmented filter coefficients, to obtain the pre-augmented speech signal; and performing cascade encoding/decoding to the pre-augmented speech signal to generate an augmented speech signal.  

















































2. The method according to claim 1, wherein before the obtaining a speech signal, the method further comprises: performing offline training according to a training sample in an audio training set to obtain the first set of pre-augmented filter coefficients and the second set of pre-augmented filter coefficients, comprising: obtaining a sample speech signal from the audio training set, wherein the sample speech signal is a first feature sample speech signal or a second feature sample speech signal; performing simulated cascade encoding/decoding on the sample speech signal, to obtain a degraded speech signal; obtaining energy attenuation values between the degraded speech signal and the sample speech signal corresponding to different frequencies, and using the energy attenuation values as frequency energy compensation values; averaging frequency energy compensation values corresponding to the first feature signal in the audio training set to obtain an average energy compensation value of the first 031384-7048-US26feature signal at different frequencies, and averaging frequency energy compensation values corresponding to the second feature signal in the audio training set to obtain an average energy compensation value of the second feature signal at different frequencies; and performing filter fitting according to the average energy compensation value of the first feature signal at different frequencies to obtain a first pre-augmented filter coefficient, and performing filter fitting according to the average energy compensation value of the second feature signal at different frequencies to obtain a second pre-augmented filter coefficient.  







3. The method according to claim 1, wherein the performing feature recognition on the speech signal comprises: obtaining a pitch period of the speech signal; and determining whether the pitch period of the speech signal is greater than a preset period value, wherein if the pitch period of the speech signal is greater than the preset period value, the speech signal is a first feature signal; otherwise, the speech signal is a second feature signal.  
4. The method according to claim 3, wherein the obtaining a pitch period of the speech signal comprises: translating and framing the speech signal by using a rectangular window, wherein a window length of each frame is a first quantity of sampling points, and each frame is translated by a second quantity of sampling points; performing tri-level clipping on each frame of the signal; calculating an autocorrelation value for a sampling point in each frame; and using a sequence number corresponding to a maximum autocorrelation value in each frame as a pitch period of the frame.  
5. The method according to claim 4, wherein before the translating and framing the speech signal by using a rectangular window, wherein a window length of each frame is a first quantity of sampling points, and each frame is translated by a second quantity of sampling points, the obtaining a pitch period of the speech signal further comprises: performing band-pass filtering on the speech signal; and performing pre-emphasis on the band-pass filtered speech signal.  


6. The method according to claim 1, wherein before the obtaining a speech signal, the method further comprises: obtaining an original audio signal; dividing the original audio signal into the speech signal and a non-speech signal; and performing high-pass filtering on the non-speech signal.









Claims 7-18 are similar to the above claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newland et al. (USPG 6104991, hereinafter referred to as Newland).

Regarding claim 1, Newland discloses a speech signal cascade processing method, terminal comprising memory and one or more processors, and non-transitory computer readable storage medium performed at a first terminal having one or more processors and memory storing a plurality of computer programs to be executed by the one or more processors, comprising: 
obtaining a speech signal from a second terminal via a voice communication channel, wherein the speech signal is processed with different audio codecs at the first terminal and the second terminal, respectively (figure 2; first and second devices; speech input in figures 3-4; col. 6, lines 60-63); 
performing feature recognition on the speech signal to determine a set of feature characteristics for the speech signal (col. 7, lines 14-42; “feature recognition” is equated to speech characteristic detection including power level, pitch, and SNR; determining if the signal is a higher or lower pitched speech as indicated in col. 3, lines 35-55); 
when the set of feature characteristics matches a first set of predefined features, performing pre-augmented filtering on the speech signal by using a first set of pre-augmented filter coefficients, to obtain a pre-augmented speech signal (figure 3; speech characteristic detector 301-304 and approximation parameter generator 310-312; col. 7, lines 25-58; “The various sets of speech encoder parameters are generated by the approximation parameter generators 306-308.  Each set of parameters corresponds to a one or more speech characteristic values”; this indicates what if the speech belongs a first group (i.e. higher pitched voice or lower pitched voice), then one of the approximation parameter generator 310-312 is selected; the “filtering coefficient” is interpreted functionally equivalent to the encoding parameters generated by the approximation parameter generator); 
when the set of feature characteristics matches a second set of predefined features, performing pre-augmented filtering on the speech signal by using a second set of pre-augmented filter coefficients, to obtain the pre-augmented speech signal (figure 3; speech characteristic detector 301-304 and approximation parameter generator 310-312; col. 7, lines 25-58; “The various sets of speech encoder parameters are generated by the approximation parameter generators 306-308.  Each set of parameters corresponds to a one or more speech characteristic values”; this indicates what if the speech belongs a second group (i.e. higher pitched voice or lower pitched voice), then one of the approximation parameter generator 310-312 is selected; the “filtering coefficient” is interpreted functionally equivalent to the encoding parameters generated by the approximation parameter generator); and 
performing cascade encoding/decoding to the pre-augmented speech signal to generate an augmented speech signal (figure 3; encoder 305 and 313).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 9-11, and 15-11 are rejected under 35 U.S.C. 103 as being unpatentable over Newland in view of Nucci et al. (USPN 8160877, hereinafter referred to as Nucci).

Regarding claims 3, 9, and 15, Newland fails to explicitly disclose, however, Nucci teaches wherein the performing feature recognition on the speech signal comprises: obtaining a pitch period of the speech signal; and determining whether the pitch period of the speech signal is greater than a preset period value, wherein if the pitch period of the speech signal is greater than the preset period value, the speech signal is a first feature signal; otherwise, the speech signal is a second feature signal (col. 4, lines 28-29 and col. 11, lines 11-23; if the speech period is above a threshold value, the speech is classified as belonging to a first group of users, otherwise, the speech is classified as belonging to a second group of users).  
Since Newland and Nucci are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of comparing pitch period of the speech signal to a predetermine threshold value to determine a group the user belongs to.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 4, 10, and 16, Newland fails to explicitly disclose, however, Nucci teaches wherein the obtaining a pitch period of the speech signal comprises: translating and framing the speech signal by using a rectangular window, wherein a window length of each frame is a first quantity of sampling points, and each frame is translated by a second quantity of sampling points; performing tri-level clipping on each frame of the signal; calculating an autocorrelation value for a sampling point in each frame; and using a sequence number corresponding to a maximum autocorrelation value in each frame as a pitch period of the frame (col. 17, line 61 to col. 18, line 67; tri-level clipping is interpreted as shifting samples to generate frames; col. 13, lines 24-32, rectangular window).  
Since Newland and Nucci are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of processing speech by dividing speech into frames and windowing frames before processing to determine pitch period.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 5, 11, and 17, Newland fails to explicitly disclose, however, Nucci teaches wherein before the translating and framing the speech signal by using a rectangular window, wherein a window length of each frame is a first quantity of sampling points, and each frame is translated by a second quantity of sampling points, the obtaining a pitch period of the speech signal further comprises: performing band-pass filtering on the speech signal; and performing pre-emphasis on the band-pass filtered speech signal (col. 16, lines 18-55; band-pass and pre-emphasis filtering).  
Since Newland and Nucci are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of processing the signal using various filters.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Newland in view of Nucci and further in view of Janiszewski (USPN 5657422, hereinafter referred to as Janiszewski).

Regarding claims 6, 12, and 18, Newland fails to explicitly disclose, however, Nucci teaches wherein before the obtaining a speech signal, the method further comprises: obtaining an original audio signal (col. 10, lines 62-67); dividing the original audio signal into the speech signal and a non-speech signal (col. 10, lines 62-67, segmented speech or frames contain speech and/or non-speech).
Since Newland and Nucci are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of classifying speech signal.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
The modified Newland still fails to explicitly disclose, however, Janiszewski teaches performing high-pass filtering on the non-speech signal (abstract section).  
Since the modified Newland and Janiszewski are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of high pass filtering the non-speech frames to obtain relevant information for the non-speech frames.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claims 2, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nucci (USPN 8831942) discloses a method for identifying gender by processing speech input that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desire can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2659